Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-6, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara et al. (“Kitahara”, US 20090291243 A1, disclosed in IDS) in view of Ojiri et al. (“Ojiri”, JP 2014238978 A, disclosed in IDS, see machine translation).
Regarding claim 1, Kitahara teaches a laminate comprising a first layer comprising a fluororesin (layer (A)), which is an outermost layer of the laminate, a second layer comprising a barrier material (layer (D)), a third layer comprising a fluororesin (layer (B)) and a fourth layer comprising a polyamide (layer (C)), the first layer, the second layer, the third layer and the fourth layer being laminated in this order adjacent to one another (Kitahara, Title, Abstract, [0115], [0128], [0140]-[0141], claims 1-3, e.g., a laminate having: a layer (A) comprising a fluorinated ethylenic polymer; a layer (B) comprising a chlorotrifluoroethylene copolymer; and a layer (C) comprising a fluorine-free organic material (P); fluorine-free organic material may be polyamide 
the fluororesin in the first layer and the fluororesin in the third layer each having a melting point overlapping the claimed range of from 160 to 230°C and having adhesive functional group which is an ether bond (Kitahara, [0010]-[0012], [0039], [0095], [0014], [0044], [0049], [0058], [0072], [0093], claims 1 and 6-7, e.g., a layer (A) comprising a fluorinated ethylenic polymer, a layer (B) comprising a chlorotrifluoroethylne [CTFE] copolymer; a layer (B) comprising a CTFE copolymer; monomer (A) is not particularly restricted but may be any monomer copolymerizable with CTFE; perfluoro(alkyl vinyl ether) (ether bond (which is an adhesive functional group as defined by the claim); CTFE copolymer has a melting point of 170°C to 190°C (which falls in the claimed range of 160 to 230°C); fluorinated ethylenic polymer has a melting point of 150 to 280°C (which overlaps in the claimed range of 160 to 230°C; therefore, a prima facie case of obviousness exists (see MPEP § 2144.05, I.)); fluorinated ethylenic polymer is a copolymer having perfluoro(alkyl vinyl ether) (ether bond (which is an adhesive functional group as defined by the claim))), and
wherein each of the fluororesin in the first layer and the fluororesin in the third layer is a copolymer comprising units derived from tetrafluoroethylene and units 
Kitahara teaches a fluorinated ethylenic polymer has a melting point of 150 to 280°C, which overlaps in the claimed range of 160 to 230°C; therefore, a prima facie case of obviousness exists (see MPEP § 2144.05, I.)
Kitahara does not teach teaches wherein the barrier material comprises at least one selected from the group consisting of aluminum, an aluminum alloy, and stainless steel.
However, in the same field of endeavor, Ojiri teaches a laminate comprising a second layer as a barrier layer comprises aluminum (Ojiri, Fig. 1, [0011], [0016], [0022], e.g., a laminate in which at least a base material layer 1, a metal layer 2 (which is being interpreted as a second layer), an insulating layer 3, and a sealant layer 4 are laminated in this order; metal layer 2 serves as a barrier layer for preventing the penetration of water vapor, oxygen, light, etc. (which is being interpreted as a second layer containing a barrier material); metal constituting the metal layer 2 includes aluminum).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the barrier material comprises aluminum, for the purpose of improving strength (Ojiri, [0022]).
Regarding claim 3, Kitahara teaches wherein each of the fluororesin in the first layer and the fluororesin in the third layer is a copolymer comprising units derived from tetrafluoroethylene, units derived from a perfluoro(alkyl vinyl ether) and units derived from a monomer having the adhesive functional group (Kitahara, [0010]-[0012], [0014], [0044], [0049], [0052], [0058], [0072], [0093], claims 1 and 6-7, e.g., a layer (A) comprising a fluorinated ethylenic polymer, a layer (B) comprising a chlorotrifluoroethylne [CTFE] copolymer; a layer (B) comprising a CTFE copolymer; monomer (A) is not particularly restricted but may be any monomer copolymerizable with CTFE; it may comprise one single species or two or more species; tetrafluoroethylene [TFE]; perfluoro(alkyl vinyl ether) (ether bond (which is an adhesive functional group as defined by the claim 1) [PAVE]; fluorinated ethylenic polymer is a copolymer having tetrafluoroethylene units and perfluoro(alkyl vinyl ether) (ether bond (which is an adhesive functional group as defined by the claim 1) units).
Regarding claim 4, Kitahara teaches wherein each of the fluororesin in the first layer and the fluororesin in the third layer is composed of a copolymer having units derived from ethylene, units derived from tetrafluoroethylene and units derived from a monomer having the adhesive functional group (Kitahara, [0010]-[0015], [0072], [0074], [0081]-[0082], [0044], [0049], [0052], [0058], [0093], claims 1 and 6-7, e.g., a laminate having a layer (A) comprising a fluorinated ethylenic polymer, a layer (B) comprising a chlorotrifluoroethylne [CTFE] copolymer; CTFE copolymer is preferably one constituted 
Regarding claims 5-6, Kitahara teaches wherein each of the fluororesin in the first layer and the fluororesin in the third layer is composed of a copolymer having units derived from ethylene, units derived from tetrafluoroethylene and a terminal group having the adhesive functional group (Kitahara, [0010]-[0015], [0072], [0074], [0081]-[0082], claims 1 and 6-7, e.g., a laminate having a layer (A) comprising a fluorinated ethylenic polymer, a layer (B) comprising a chlorotrifluoroethylne [CTFE] copolymer; CTFE copolymer is preferably one constituted of chlorotrifluoroethylene units [CTFE units] and monomer (A) units; tetrafluoroethylene [TFE], ethylene [Et]; perfluoro(alkyl vinyl ether) [PAVE]; monomer (A) preferably comprises at least one species selected from the group consisting of TFE, Et, VdF, fluoroolefin represented by the general formula (i), and PAVE; a layer (A) comprising a fluorinated ethylenic polymer; (IV-III) Copolymers composed of 30 to 70 mole percent of TFE units, 20 to 55 mole percent of Et units and 0 to 10 mole percent of PAVE units; (ether group is being interepreted as a terminal group having the adhesive functional group (as defined by claim 1))).
Regarding claim 9, Kitahara teaches wherein the barrier material of the second layer comprises non-gas-permeable resin layer of ethylene/vinyl alcohol copolymer 
Regarding claim 16, Kitahara teaches wherein the adhesive functional group is a carboxy group (Kitahara, [0010], [0044], [0049], [0058], [0072], [0093], e.g., a laminate having a layer (A) comprising a fluorinated ethylenic polymer, a layer (B) comprising a chlorotrifluoroethylne [CTFE] copolymer; the CTFE copolymer contains an adhesive functional group or groups; adhesive functional group is carboxyl group; among the adhesive functional groups, those occurring at a main chain terminus include –COOH (carboxy group); a layer (A) comprising a fluorinated ethylenic polymer; fluorinated ethylenic polymer mentioned above may have such an adhesive functional group(s) as mentioned above at a main chain terminus or termini or on side chains).

Claims 1, 3-6, 9, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamitori et al. (“Kamitori”, JP 2012076295 A, disclosed in IDS, see machine translation) in view of Kitahara et al. (“Kitahara”, US 20090291243 A1, disclosed in IDS) and Ojiri et al. (“Ojiri”, JP 2014238978 A, disclosed in IDS, see machine translation).
Regarding claim 1, Kamitori teaches a laminate (a gas barrier laminate A) comprising a first layer comprising a fluororesin (a second weather-resistant coat layer 2b), which is an outermost layer of the laminate; a second layer comprising a barrier material (a vapor deposition layer 3); a third layer comprising a fluororesin (a first weather-resistant coat layer 2a); and a fourth layer comprising a polyamide (base film 1), the first layer, the second layer, the third layer and the fourth layer being laminated in this order adjacent to one another (Kamitori, Fig. 1, [0001], [0010], [0017], [0019]-[0020], [0024], [0041]-[0042], [0044], e.g., a gas barrier laminate; a first weather-resistant coat layer, a vapor deposition layer, and a second weather-resistant coat layer in this order on one surface of a base film made of a plastic material; a first gas barrier film laminate A1 (A) in which a first weather-resistant coat layer 2a, a vapor deposition layer 3, and a second weather-resistant coat layer 2b (which is an outermost layer of the laminate as shown in Fig. 1) are provided in this order on one surface of the film 1; base film, e.g., polyamide film; the weather-resistant coating layer is a fluorine-based resin formed by a fluorine-containing copolymer having a crosslinkable group and a curing agent that reacts with the crosslinkable group; fluororesin used for the weather-resistant coating layer; vapor deposition layer is composed of an inorganic oxide with end face gas barrier properties; material for forming the inorganic oxide vapor deposition layer may be any material having gas barrier properties), 
the fluororesin in the first layer and the fluororesin in the third layer each having an adhesive functional groups which is an epoxy group (Kamitori, [0024]-[0028], e.g., the weather-resistant coating layer is a fluorine-based resin formed by a fluorine-
wherein each of the fluororesin in the first layer and the fluororesin in the third layer is a copolymer having units derived from ethylene and units derived from tetrafluoroethylene (Kamitori, [0024]-[0028], e.g., the weather-resistant coating layer is a fluorine-based resin formed by a fluorine-containing copolymer having a crosslinkable group and a curing agent that reacts with the crosslinkable group; fluoroolefin monomer (A) include tetrafluoroethylene; as the crosslinkable group-containing monomer (B) copolymerizable with the fluoroolefin monomer, a monomer having 2-hydroxyethyl vinyl ether (which comprises ethylene unit)).
Kamitor does not explicitly teach wherein the fluororesin in the first layer and the fluororesin in the third layer each having a melting point of from 160 to 230°C, and wherein the barrier material comprises at least one selected from the group consisting of aluminum, an aluminum alloy, and stainless steel.
However, in the same field of laminate, Kitahara teaches a laminate comprising a first layer containing a fluororesin and a third layer containing a fluororesin, and wherein the fluororesin in the first layer and the fluororesin in the third layer each having a melting point overlapping the claimed range of 160 to 230°C (Kitahara, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fluororesin in the first layer and the fluororesin in the third layer each having a melting point of from 160 to 230°C, for the purpose of providing excellent in thermal stability (Kitahara, [0004]).  
Kamitori in view of Kitahara does not teach teaches wherein the barrier material comprises at least one selected from the group consisting of aluminum, an aluminum alloy, and stainless steel.
However, in the same field of endeavor, Ojiri teaches a laminate comprising a second layer as a barrier layer comprises aluminum (Ojiri, Fig. 1, [0011], [0016], [0022], e.g., a laminate in which at least a base material layer 1, a metal layer 2 (which is being interpreted as a second layer), an insulating layer 3, and a sealant layer 4 are laminated in this order; metal layer 2 serves as a barrier layer for preventing the penetration of water vapor, oxygen, light, etc. (which is being interpreted as a second layer containing a barrier material); metal constituting the metal layer 2 includes aluminum).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the barrier material comprises aluminum, for the purpose of improving strength (Ojiri, [0022]).
Regarding claims 3-4, Kamitori teaches wherein each the fluororesin in the first layer and the fluororesin in the third layer is composed of a copolymer having units derived from ethylene, units derived from tetrafluoroethylene and units derived from a monomer having the adhesive functional group (Kamitori, [0027]-[0030], e.g., fluoroolefin monomer (A) include tetrafluoroethylene; as the crosslinkable group-containing monomer (B) copolymerizable with the fluoroolefin monomer, a monomer having 2-hydroxyethyl vinyl ether; vinyl ether monomer (E)).
Regarding claims 5-6, Kamitori teaches wherein each of the fluororesin in the first layer and the fluororesin in the third layer is composed of a copolymer having units derived from ethylene, units derived from tetrafluoroethylene and a terminal group having the adhesive functional group (Kamitori, [0027]-[0030], e.g., fluoroolefin monomer (A) include tetrafluoroethylene; as the crosslinkable group-containing monomer (B) copolymerizable with the fluoroolefin monomer, a monomer having 2-hydroxyethyl vinyl ether; vinyl ether monomer (E) (which is being interpreted as a terminal group having the adhesive functional group)).
Regarding claim 9, Kamitori teaches wherein the barrier material of the second layer/non-gas-permeable resin layer is a non-gas-permeable resin of ethylene-vinyl alcohol copolymer (Kamitori, Fig. 2, [0017]-[0018], [0073], [0083]-[0084], e.g., vapor deposition layer 3; gas barrier coating film 4; a gas barrier coating film on the vapor-deposited layer, not only a superior surface gas barrier property can be obtained, but 
 Regarding claim 11, 
Regarding claim 12, Kamitori in view of Kitahara teaches a bag that is substantially the same as that of claim 11 as disclosed in claim 11 above; therefore, the bag of Kamitori in view of Kitahara is expected to be capable of being used for an exterior of a lithium ion battery.  (See MPEP § 2114).
Regarding claim 13, Kamitori in view of Kitahara teaches a bag that is substantially the same as that of claim 11 as disclosed in claim 11 above; therefore, the bag of Kamitori in view of Kitahara is expected to be capable of being used for a chemical solution bag.  (See MPEP § 2114).
Regarding claim 16, Kamitori wherein the adhesive functional groups which is an epoxy group (Kamitori, [0024]-[0028], e.g., the weather-resistant coating layer is a fluorine-based resin formed by a fluorine-containing copolymer having a crosslinkable group and a curing agent that reacts with the crosslinkable group; fluororesin used for the weather-resistant coating layer; fluorine-based resin functions as a binder component for enhancing adhesion, and is formed of a fluorine-containing copolymer having a crosslinkable group and a curing agent that reacts with the crosslinkable group; as the crosslinkable group-containing monomer (B) copolymerizable with the fluoroolefin monomer, a monomer having an epoxy group),

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kamitori et al. (“Kamitori”, JP 2012076295 A, disclosed in IDS, see machine translation) in view of Kitahara et al. (“Kitahara”, US 20090291243 A1, disclosed in IDS) as applied to claim 1 above, and further in view of Ojiri et al. (“Ojiri”, JP 2014238978 A, disclosed in IDS, see machine translation).
Regarding claim 10, Kamitori in view of Kitahara teaches the laminate comprising the second layer containing the barrier material as disclosed in claim 1 above.  Kamitori in view of Kitahara does not teach teaches wherein the second layer comprises a metal layer treated with a silane coupling agent.
However, in the same field of endeavor, Ojiri teaches a laminate comprising a second layer (Ojiri, Fig. 1, [0011], [0016], [0022]-[0023], [0030], e.g., a laminate in which at least a base material layer 1, a metal layer 2 (which is being interpreted as a second layer), an insulating layer 3, and a sealant layer 4 are laminated in this order; metal layer 2 serves as a barrier layer for preventing the penetration of water vapor, oxygen, light, etc. (which is being interpreted as a second layer containing a barrier material); a chemical conversion treatment method for imparting corrosion resistance to the metal layer 2; a resin layer obtained by crosslinking a cationic polymer with a crosslinking agent may be further formed on the corrosion-resistant treatment layer; crosslinking agent includes a silane coupling agent (which is being interpreted as the second layer comprises the metal layer treated with a silane coupling agent)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the second layer comprises a metal layer treated with a silane coupling agent, for the purpose of excellent durability (Ojiri, Abstract).
Regarding claim 14, Kamitori in view of Kitahara teaches the laminate of claim 1 as disclosed above.  Kamitori teaches an electronic member comprising a bag/exterior comprising at least one laminate (a gas barrier laminate A) formed by heat- sealing peripheries of the first layer (a second weather-resistant coat layer 2b) 
Kamitori in view of Kitahara does not explicitly teach that the bag/exterior is used for a lithium ion battery that comprising a battery element, an electrolytic solution, and that the bag/exterior containing the battery element and the electrolytic solution.
However, a lithium ion battery comprising a battery element, an electrolytic solution, and an exterior containing the battery element and the electrolytic solution is well-known in the art.  In the same field of endeavor, Ojiri teaches a laminate used as a battery packaging material for a lithium ion battery that comprising a battery element, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the bag/exterior comprising at least one laminate as defined in Claim 1, formed by heat-sealing peripheries of the first layer, be used for a lithium ion battery; and the lithium ion battery comprising a battery element, an electrolytic solution, and the bag/exterior containing the battery element and the electrolytic solution, for the purpose of excellent durability (Ojiri, Abstract); suppressing deterioration of contents sensitive to oxygen and water vapor (Kamitori, [0001]); and providing excellent in thermal stability (Kitahara, [0004]).

Response to Arguments
Applicant's arguments filed 06/18/2020have been fully considered but they are not persuasive. 
Applicant argues that “Kitahara specifically requires that their layer D, when present, must be capable of multilayer co-extrusion processes, and provide improved 
Applicant’s argument is not persuasive.  
Kitahara teaches a laminate comprising a first layer comprising a fluororesin (layer (A)), which is an outermost layer of the laminate, a second layer comprising a barrier material (layer (D)), a third layer comprising a fluororesin (layer (B)) and a fourth layer comprising a polyamide (layer (C)), the first layer, the second layer, the third layer and the fourth layer being laminated in this order adjacent to one another (Kitahara, Title, Abstract, [0115], [0128], [0140]-[0141], claims 1-3, e.g., a laminate having: a layer (A) comprising a fluorinated ethylenic polymer; a layer (B) comprising a chlorotrifluoroethylene copolymer; and a layer (C) comprising a fluorine-free organic material (P); fluorine-free organic material may be polyamide resins; laminate may further comprise a layer (D) (which is being interpreted as a second layer, and the material for layer (D) is being interpreted as a barrier material, which acts as a barrier between layer (A) and layer (B)) comprising a fluorine-free organic material (Q) 
Kitahara also teaches the fluororesin in the first layer and the fluororesin in the third layer each having a melting point overlapping the claimed range of from 160 to 230°C (Kitahara, [0010]-[0012], [0039], [0095], [0014], [0044], [0049], [0058], [0072], [0093], claims 1 and 6-7, e.g., a layer (A) comprising a fluorinated ethylenic polymer, a layer (B) comprising a chlorotrifluoroethylne [CTFE] copolymer; a layer (B) comprising a CTFE copolymer; monomer (A) is not particularly restricted but may be any monomer copolymerizable with CTFE; perfluoro(alkyl vinyl ether); CTFE copolymer has a melting point of 170°C to 190°C (which falls in the claimed range of 160 to 230°C); fluorinated ethylenic polymer has a melting point of 150 to 280°C (which overlaps in the claimed range of 160 to 230°C; therefore, a prima facie case of obviousness exists (see MPEP § 2144.05, I.)))).
Ojiri teaches a laminate comprising a second layer as a barrier layer comprises aluminum (Ojiri, Fig. 1, [0011], [0016], [0022], e.g., a laminate in which at least a base material layer 1, a metal layer 2 (which is being interpreted as a second layer), an insulating layer 3, and a sealant layer 4 are laminated in this order; metal layer 2 serves as a barrier layer for preventing the penetration of water vapor, oxygen, light, etc. (which is being interpreted as a second layer containing a barrier material); metal constituting the metal layer 2 includes aluminum).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the barrier material comprises aluminum, for the purpose of improving strength (Ojiri, [0022]).
Kitahara in view of Ojiri teaches the claimed limitations of claim 1.
Applicant is claiming a product not a method of making the product.  The product/laminate does not have to be made by the same process as that of Kitahara.  
Kamitori teaches a laminate (a gas barrier laminate A) comprising a first layer comprising a fluororesin (a second weather-resistant coat layer 2b), which is an outermost layer of the laminate; a second layer comprising a barrier material (a vapor deposition layer 3); a third layer comprising a fluororesin (a first weather-resistant coat layer 2a); and a fourth layer comprising a polyamide (base film 1), the first layer, the second layer, the third layer and the fourth layer being laminated in this order adjacent to one another (Kamitori, Fig. 1, [0001], [0010], [0017], [0019]-[0020], [0024], [0041]-[0042], [0044], e.g., a gas barrier laminate; a first weather-resistant coat layer, a vapor deposition layer, and a second weather-resistant coat layer in this order on one surface of a base film made of a plastic material; a first gas barrier film laminate A1 (A) in which a first weather-resistant coat layer 2a, a vapor deposition layer 3, and a second weather-resistant coat layer 2b (which is an outermost layer of the laminate as shown in Fig. 1) are provided in this order on one surface of the film 1; base film, e.g., polyamide film; the weather-resistant coating layer is a fluorine-based resin formed by a fluorine-containing copolymer having a crosslinkable group and a curing agent that reacts with the crosslinkable group; fluororesin used for the weather-resistant coating layer; vapor deposition layer is composed of an inorganic oxide with end face gas 
Kitahara teaches a laminate comprising a first layer containing a fluororesin and a third layer containing a fluororesin, and wherein the fluororesin in the first layer and the fluororesin in the third layer each having a melting point overlapping the claimed range of 160 to 230°C (Kitahara, Abstract, [0011], [0039], [0095], [0140]-[0141], e.g., a laminate having a layer (A) comprising a fluorinated ethylenic polymer and a layer (B) comprising a chlorotrifluoroethylene copolymer; laminate has a layer (B) comprising a CTFE copolymer; CTFE copolymer has a melting point of 170°C to 190°C (which falls in the claimed range of 160 to 230°C); fluorinated ethylenic polymer has a melting point of 150 to 280°C (which overlaps in the claimed range of 160 to 230°C; therefore, a prima facie case of obviousness exists (see MPEP § 2144.05, I.))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fluororesin in the first layer and the fluororesin in the third layer each having a melting point of from 160 to 230°C, for the purpose of providing excellent in thermal stability (Kitahara, [0004]).  
Kamitori teaches that the first weather-resistant coat layer and / or the second weather-resistant coat layer includes a fluorine-containing copolymer having a crosslinkable group (Kamitori, [0011]); the fluororesin used for the weather-resistant coating layer is not particularly limited as long as it has the necessary adhesiveness, transparency, coating suitability, etc., and can be appropriately selected from known resins (Kamitori, [0024]);  the fluorine-containing copolymer is a polymer soluble in a general-purpose organic solvent and contains a fluoroolefin monomer (A) and a 
Examples of monomers for the fluorine-containing copolymer are taught in paragraphs [0027]-[0030].
Nowhere does Kamitori nor the three references provided in Applicant’s Remarks filed on 06/18/2020 teaches or suggests that the fluorine-containing copolymer (including its examples) taught in paragraphs [0011] and [0024]-[0030] of Kamitori would not have a melting point.  
Claim 1 recites “a first layer comprising a fluororesin” and “a third layer comprising a fluororesin”.  The term “comprising” is an open language, which does not limit the fluororesin to the only material in the first layer and the third layer.  
The arguments with regards to thermal fusible is not commensurate in scope with claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on M, Th, F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723